 



81

Exhibit 10.7(b)
(NELTEC LOGO) [y21118y2111801.gif]
January 25, 2001
NZ Properties, Inc.
c/o NEW MEXICO AND ARIZONA LAND COMPANY
3033 North Forty-Fourth Street, Suite 270
Phoenix, Arizona 85018
Attention: Randy Stolworthy, President of NZ Properties, Inc.
Dear Mr. Stolworthy:
Pursuant to Paragraph 55 of the Lease dated December 12, 1990 between NZ
Properties, Inc. (as Lessor) and Neltec, Inc. (as Lessee) for the premises
commonly known as 1420 West 12th Place, Tempe, Arizona 85281, Neltec, Inc.
hereby notifies NZ Properties, Inc. that it is exercising its option to renew
the Lease for a period of five (5) years commencing on June 1, 2001 and ending
on May 31, 2006.
Please advise us as to the amount of the rental adjustment applicable to the
renewal period once you are able to make that determination following the
availability of the appropriate information. Until such time as we receive such
notification, we will continue to pay monthly rental in the same amount
presently in effect.
Please call the undersigned to discuss any questions pertaining to this renewal.
Sincerely,
NELTEC, INC.
/s/ Robert A. Forcier
Robert A. Forcier
President
RAF/seg/el
cc/Steve Gilhuley, Park Electrochemical Corp.

 